Citation Nr: 0515528	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  00-11 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an original rating for a tremor of the 
right hand, in excess of 10 percent, for the period from 
January 9, 1997 to October 19, 1998.  

2.  Entitlement to an original rating for a tremor of the 
right hand, in excess of 30 percent, for the period from 
October 19, 1998.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from September 1963 to June 
1965.  

This appeal arises from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which granted service connection for a 
tremor of the right hand, as secondary to the veteran's 
service-connected residuals of a fracture of the cervical 
spine.  A 10 percent rating was assigned, effective January 
9, 1997.  The RO in a November 1999 rating decision granted a 
higher rating of 30 percent for the right hand tremor, 
effective October 19, 1998.  

The Board of Veterans' Appeals (Board) remanded the veteran's 
claim in September 2003.  The purpose of the remand was to 
notify the veteran of the provisions of the Veteran's Claims 
Assistance Act (VCAA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND


After reviewing the claims folder, the Board has concluded 
there is some question as to the etiology of the veteran's 
tremor of the right hand.  The veteran suffered a fracture of 
a cervical vertebra in service.  Service connection is in 
effect for degenerative disc disease of the cervical spine 
with residuals of a fracture of C5-6.  The veteran's 
degenerative disc disease of the cervical spine is currently 
rated as 40 percent disabling.  In a February 1997 rating 
decision, the RO granted service connection for a tremor of 
the right hand, on the basis that it was secondary to the 
veteran's service-connected cervical spine disorder.  Since 
that date the veteran's tremor has been attributed to various 
diagnoses.  There appears to be an overlapping of symptoms, 
related to the veteran's cervical radiculopathy, as was noted 
in March 2001 VA records.  

In April 2001, the veteran was examined in the neurology 
clinic at the Portland VA Medical Center.  The VA examiner 
noted that in April 1998 he had diagnosed an essential tremor 
of the right hand.  At that time the veteran did not have any 
Parkinsonian features.  After examining the veteran and 
reviewing the tests, the following impressions were noted: 
chronic C5-6 radiculopathy, essential tremor, and probably 
very early Parkinson's disease.  Notably at the time of the 
examination, the examiner specifically commented that the 
veteran was not dragging the right leg and no Parkinsonian 
features were noted.  

Private medical records received in October 2004, reveal that 
in October 2000 the veteran was developing right leg 
weakness.  The veteran's gait was shuffling, unsteady, with 
right leg weakness and poor balance.  The veteran had 
weakness of the upper and lower right extremity.  

In rating the veteran's right hand tremor, the first 
consideration is determining the appropriate diagnostic code 
to apply.  That requires a determination as to the etiology 
of the veteran's tremor.  In addition, if the veteran has 
more than one disorder affecting his right upper extremity, a 
medical opinion is required to determine which symptoms are 
attributable to his cervical spine disorder, and which may be 
related to non-service connected disorders, such as an 
Parkinson's disease.  

After receiving the additional private medical records in 
October 2004, a VA examination of the veteran was scheduled.  
According to the claims folder the veteran failed to appear.  
Notably, a VA examination was not ordered in the September 
2003 Board remand.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause fails to 
report for such examination, or reexamination, action in 
accordance with this section shall be taken.  When a claimant 
fails to report for an examination scheduled in conjunction 
with an a claim for increase, the claim shall be denied.  
38 C.F.R. § 3.655 (2004).  

After reviewing the September 2004 supplemental statement of 
the case, which was issued to the veteran, the Board 
concluded it was unclear that in his case, his claim would be 
denied if he failed to report for VA examination without good 
cause.  Also, in the March 2005 supplemental statement of the 
case, the veteran's claim was rated on the evidence of 
record, rather than denied as required by the regulation.  In 
this remand, the Board is informing the veteran that if he 
fails to appear for the VA neurology examination, without 
good cause, his claim will be denied as provided in 38 C.F.R. 
§ 3.655.  

The Board also noted that in August 2004, the veteran 
specifically requested that he be examined by VA.  It appears 
that he was willing to appear.  In reviewing the history of 
the veteran's claim, the Board noted he had appeared for 
previous examinations.  

Accordingly, the case is REMANDED for the following actions:  

1.  Request the veteran to inform VA of 
any treatment he has received for his 
tremor of the right hand since April 
2001.  With any necessary authorization 
from the veteran, VA should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran which 
have not been previously secured.  

2.  VA should arrange for the veteran to 
be examined by a neurologist, to 
determine the etiology and severity of 
his tremor of the right hand.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.  

The examiner is asked to review the 
veteran's medical records and then answer 
the following questions:

Specifically identify any symptoms of the 
right upper extremity, such as tremor, 
sensory disturbance, pain, loss of 
reflexes, and or muscle atrophy, which 
are causally related to the veteran's 
service-connected arthritis and 
degenerative disc disease of the cervical 
spine.  If the examiner is unable to 
differentiate between symptoms of the 
right upper extremity caused by the  
service-connected arthritis and 
degenerative disc disease of the cervical 
spine and those caused by non-service 
connected disorders, the examiner should 
state that in his report.  

Indicate whether the veteran's symptoms 
which are causally related to the 
veteran's service-connected arthritis and 
degenerative disc disease of the cervical 
spine would be characterized as neuritis 
or neuralgia?  

Is it at least as likely as not (50 
percent chance) that any Parkinsonian 
features of the right upper extremity, 
demonstrated by the veteran are causally 
related to the veteran's service-
connected arthritis and degenerative disc 
disease of the cervical spine?


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




